Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 1 and 3-13 are pending.


Response to Arguments
With regards to applicant’s arguments, filed on 11/12/2021, regarding claims 1 and 3-13 that the combination of Park, Lee and Xiong does not teach or suggest: “wherein the second common control channel and the synchronization signal block are transmitted through a same beam, or the second common control channel and the first common control channel are transmitted through a same beam”.  Examiner respectfully disagrees.

The combination of Park, Lee and Xiong, specifically Xiong teaches, as illustrated in Fig. 6, that the demodulation reference signal DM-RF in the XPBCH [Second Common Control Channel] are transmitted in the same subframe [sub-band] for the xPSS/xSSS transmission and the same transmission beamforming is applied. (See Xiong; Par. [36] – [37] and Fig. 6)

Xiong, further teaches applying a Demodulation Reference Symbol (DM -RS) based transmission for the xPBCH transmission, wherein a same beamforming weight is applied for both DM -RS and for data symbols allocated for the xPBCH; and transmitting the xMIB via the xPBCH on a predefined resource. the xPBCH is transmitted in a same subframe as a 5G primary synchronization signal (xPSS) or a 5G secondary synchronization signal (xSSS), or wherein the xPBCH is transmitted within a same sub-band [Beam] as the xPSS or the xSSS, or a the sub-band adjacent to the xPSS or the xSSS. (See Xiong; Par. [68])

Therefore, for the reasons shown above, the combination of Park, Lee and Xiong clearly teaches the claimed invention. Therefore, the rejection of claims 1 and 3-13 is sustained.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1, 5, 7-8, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (EP 3520525 A1; PG Pub. No 2018/0124687 A1 is used for citation) in view of Lee et al. (US. Pub. No. 2018/0076924 A1) and further in view of Xiong et al (US. Pub. No. 2018/0131491 A1).
Regarding claim 1, Park discloses a partial bandwidth radio transmission method (See Abstract, Fig. 2 of Park for a reference to configuring multiple sub-bands; each sub-band being a part of a bandwidth), comprising:
configuring a first common control channel transmitted on an anchor sub-band (See Par. [93], [145], [148] and Fig. 4B & 11 of Park for a reference to a BS configures a first sub-band as a primary sub-band for the purpose of serving cell measurements. The terminal receives a DL control signal through the first (P-Band) sub-band); 
configuring at least one sub-band other than anchor sub-bands (See Par. [93], [145], [148] and Fig. 4B & 11 of Park for a reference to a secondary sub-band that is different from the primary sub-band that is selected by the BS according to the configuration through the primary Sub-band), and a second common control channel transmitted on the at least one sub-band (See Par. [93], [145], [148] and Fig. 4B & 11 of Park for a reference to the terminal receiving a downlink control signal of the secondary sub-band);
scheduling at least one partial bandwidth User Equipment (UE) to the at least one sub-band (See Par. [145], [236]-[237] and Fig. 4B of Park for a reference to the terminal is scheduled for the secondary sub-band by setting an RS resource for transmitting a reference signal), and transmitting configuration of the second common control channel and the at least one sub-band to See Par. [69], [236]-[237] of Park for a reference to receiving a configuration message (RRC) from the BS by the terminal to configure the secondary sub-band for transmitting a reference signal); and
obtaining a transmission time of a synchronization signal block (See Par. [270] of Park for a reference to receiving a synchronization signal and a PBCH to determine an RS location according to BW capability of the terminal), 
Park does not explicitly disclose that obtaining a transmission time of a synchronization signal block is performed in the anchor sub-band, transmitting the second common control channel in the at least one sub-band, wherein the second common control channel comprises a reference signal Z for demodulation; wherein the second common control channel and the synchronization signal block are transmitted through a same beam, or the second common control channel and the first common control channel are transmitted through a same beam.

However, Lee discloses obtaining a transmission time of a synchronization signal block is performed in the anchor sub-band (See Par. [118]-[119] of Lee for a reference to the primary sub-band is used to receive DL signals; including a synchronization signal (PSS/SSS) and/or broadcast channel (PBCH)), transmitting the second common control channel in the at least one sub-band, wherein the second common control channel comprises a reference signal Z for demodulation (See Par. [117] of Lee for a reference to the secondary sub-band is used for transmitting DL signals; including a demodulation reference signal (DM-RS)).
Lee; Par. [31])
The combination of Park and Lee does not explicitly disclose wherein the second common control channel and the synchronization signal block are transmitted through a same beam, or the second common control channel and the first common control channel are transmitted through a same beam.
However, Xiong discloses wherein the second common control channel and the synchronization signal block are transmitted through a same beam, or the second common control channel and the first common control channel are transmitted through a same beam (See Par. [68] and Fig 6 of Xiong for a reference to transmitting the demodulation reference signal DM-RF in the XPBCH [Second Common Control Channel] in the same sub-band [Same Beam] as the primary synchronization signal (PSS) or the secondary synchronization signal (SSS)). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xiong, Lee and Park. The motivation for combination would be to improve the systems performance, by reducing the overhead due to increased number of attempts of blind decoding, which results in reducing power consumption. (Xiong; Par. [34])


indicating a time domain position or a frequency domain position of the second common control channel via a Radio Resource Control (RRC) signaling, a Media Access Control (MAC) control entity or downlink control information (See Par. [81], [93] of Park for a reference to the frequency domain location of the P-Band and the S-band are configured through an RRC message, the MAC CE or the DCI).

Regarding claim 7, the combination of Park, Lee and Xiong, specifically Park discloses wherein indicating a time domain position of the second common control channel via an RRC signaling, a MAC control entity or downlink control information comprises:
obtaining a period of a burst set of the synchronization signal block in the anchor sub-band (See Par. [146]-[147] of Park for a reference to the time resource location (including start location and interval (TX duration)) is set for the terminal based on the DL control signal received from the BS in the first (primary) sub-band); and
determining a transmission period of the second common control channel to be K times of the period of the burst set of the synchronization signal block in the anchor sub-band, wherein K is greater than or equal to 1 (See Par. [76], [90], [147] of Park for a reference to the location and range of the secondary sub-band may be defined by the frequency offset, bandwidth, and TX duration at which configured by the synchronization signal).

Regarding claim 8, the combination of Park, Lee and Xiong, specifically Park discloses wherein indicating a time domain position of the second common control channel via an RRC signaling, a MAC control entity or downlink control information comprises:
obtaining a transmission period of the first common control channel (See Par. [146]-[147] of Park for a reference to that in an RRC message, the BS transmits the configuration information of the first control channel, included in the SS to the terminal); and determining a transmission period of the second common control channel to be L times of the transmission period of the first common control channel, wherein L is greater than or equal to 1 (See Par.  [90], [236]-[237] and Fig. 15 of Park for a reference to that based on the transmission duration configuration received from the BS, the transmission duration of the reference signal is determined (Fig. 15; 1540)).

Regarding claim 11, the combination of Park, Lee and Xiong, specifically Park discloses wherein transmitting configuration of the at least one sub-band to the at least one partial bandwidth UE comprises:
indicating a frequency domain position, a numerology and a time slot structure of the at least one sub-band (See Par. [81] of Park for a reference to configuration information includes frequency location, the numerology and the RE structure of the configured sub-bands) via an RRC signaling, a MAC control entity or downlink control information (See Par. [93] of Park for a reference to the frequency domain location of the P-Band and the S-band are configured through an RRC message, the MAC CE or the DCI).

Regarding claim 13, the combination of Park, Lee and Xiong, specifically Park discloses wherein transmitting configuration of the at least one sub-band to the at least one partial bandwidth UE comprises:
indicating a frequency domain position, a numerology and a time slot structure of the at least one sub-band (See Par. [81] of Park for a reference to configuration information includes frequency location, the numerology and the RE structure of the configured sub-bands) via an RRC signaling, a MAC control entity or downlink control information (See Par. [93] of Park for a reference to the frequency domain location of the P-Band and the S-band are configured through an RRC message, the MAC CE or the DCI).
                             

5.	Claims 3-4, 6, 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (EP 3520525 A1; PG Pub. No 2018/0124687 A1 is used for citation) in view of Lee et al. (US. Pub. No. 2018/0076924 A1) in view of Xiong et al (US. Pub. No. 2018/0131491 A1) and further in view of Yi et al. (US. Pub. No. 2019/0103931 A1).
Regarding claim 3, the combination of Park, Lee and Xiong does not explicitly disclose wherein the second common control channel and the synchronization signal block being transmitted through a same beam, or the second common control channel and the first common 
However, Yi discloses wherein the second common control channel and the synchronization signal block being transmitted through a same beam, or the second common control channel and the first common control channel being transmitted through a same beam comprises:
binding an antenna port of a synchronization signal in the synchronization signal block, an antenna port of a reference signal X of a broadcast channel in the synchronization signal block (See Par. [228], [233] of Yi for a reference to same beam may be defined by resource relationship between the synchronization signal and the reference signal. Same OFDM symbol is assumed to carry transmission from the same beam through the ports used in the SS & RS) to make the second common control channel and the synchronization signal block share a quasi co-location or to make the second common control channel and the first common control channel share a quasi co-location (See Par. [210], [228] of Yi for a reference to that when the SS and the RS shares the same beam, though the ports used for each signal are different, but the QCL (Quasi co-location) between the SS signal and the RS signal may be assumed over the same OFDM symbol).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yi, Xiong, Lee and Park. The motivation for Yi; Par. [3])

Regarding claim 4, Park does not explicitly disclose  wherein the second common control channel and the synchronization signal block being transmitted through a same beam, or the second common control channel and the first common control channel being transmitted through a same beam comprises: obtaining a number of an antenna port of a synchronization signal in the synchronization signal block, a number of an antenna port of a reference signal X of a broadcast channel in the synchronization signal block, or a number of an antenna port of a reference signal Y of the first common control channel; and configuring a number of an antenna port of the reference signal Z of the second common control channel with the number of the antenna port of the synchronization signal in the synchronization signal block, the number of the antenna port of the reference signal X, or the number of the antenna port of the reference signal Y.
However, Lee discloses wherein the second common control channel and the synchronization signal block being transmitted through a same beam, or the second common control channel and the first common control channel being transmitted through a same beam comprises:
obtaining a number of an antenna port of a synchronization signal in the synchronization signal block, a number of an antenna port of a reference signal X of a broadcast channel in the synchronization signal block, or a number of an antenna port of a reference signal Y of the first common control channel (See Par. [118]-[119] of Lee for a reference to the primary sub-band is used to receive DL signals; including a synchronization signal (PSS/SSS) and/or broadcast channel (PBCH). Configuration received in the SS includes the number of antenna ports to transmit the SS).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee and Park. The motivation for combination would be to improve the system’s performance and bandwidth utilization by enabling multiple wireless users to access the content through the sharing of system resources, including wireless bandwidth. (Lee; Par. [31])
the combination of Park, Lee and Xiong does not explicitly disclose configuring a number of an antenna port of the reference signal Z of the second common control channel with the number of the antenna port of the synchronization signal in the synchronization signal block, the number of the antenna port of the reference signal X, or the number of the antenna port of the reference signal Y.
However, Yi discloses configuring a number of an antenna port of the reference signal Z of the second common control channel with the number of the antenna port of the synchronization signal in the synchronization signal block, the number of the antenna port of the reference signal X, or the number of the antenna port of the reference signal Y (See Par. [210], [228] of Yi for a reference to that when the SS and the RS shares the same beam, though the ports used for each signal are different, but the QCL (Quasi co-location) between the SS signal and the RS signal may be assumed over the same OFDM symbol).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yi, Xiong, Lee and Park. The motivation for Yi; Par. [3])

Regarding claim 6, the combination of Park, Lee, Xiong and Yi, specifically Park discloses wherein transmitting configuration of the second common control channel to the at least one partial bandwidth UE comprises:
indicating a time domain position or a frequency domain position of the second common control channel via an RRC signaling, a MAC control entity or downlink control information (See Par. [81], [93] of Park for a reference to the frequency domain location of the P-Band and the S-band are configured through an RRC message, the MAC CE or the DCI).

Regarding claim 9, the combination of Park, Lee, Xiong and Yi, specifically Park discloses wherein transmitting configuration of the second common control channel to the at least one partial bandwidth UE comprises:
obtaining the reference signal Y (See Par. [270] of Park for a reference to receiving a synchronization signal and a PBCH to determine an RS location according to BW capability of the terminal); and
configuring the reference signal Z to have a same pattern as the reference signal Y (See Par. [146]-[147] of Park for a reference to the time resource location (including start location and interval (TX duration)) is set for the terminal based on the DL control signal received from the BS in the first (primary) sub-band).

Regarding claim 10, the combination of Park, Lee, Xiong and Yi, specifically Park discloses wherein transmitting configuration of the second common control channel to the at least one partial bandwidth UE comprises:
obtaining the reference signal Y (See Par. [270] of Park for a reference to receiving a synchronization signal and a PBCH to determine an RS location according to BW capability of the terminal); and
configuring the reference signal Z to have a same pattern as the reference signal Y (See Par. [146]-[147] of Park for a reference to the time resource location (including start location and interval (TX duration)) is set for the terminal based on the DL control signal received from the BS in the first (primary) sub-band).

Regarding claim 12, the combination of Park, Lee, Xiong and Yi, specifically Park discloses wherein transmitting configuration of the at least one sub-band to the at least one partial bandwidth UE comprises:
indicating a frequency domain position, a numerology and a time slot structure of the at least one sub-band (See Par. [81] of Park for a reference to configuration information includes frequency location, the numerology and the RE structure of the configured sub-bands) via See Par. [93] of Park for a reference to the frequency domain location of the P-Band and the S-band are configured through an RRC message, the MAC CE or the DCI).

Conclusion
6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Kim et al (US. Pub. No. 2021/0307068 A1) discloses a method for transmitting and receiving signals between a terminal and a base station in a wireless communication system supporting an unlicensed band. 
Trans et al. (US. Pub. No. 2003/0086515 A1) discloses channel adaptive equalization precoding system and method.
Zhou et al. (US. Pub. No. 2009/0129204 A1) discloses orthogonal frequency division multiplexing (OFDM) systems for UWA communications.

7.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

8.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.K.F/Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413